Title: From George Washington to James Craik, 4 August 1788
From: Washington, George
To: Craik, James

 

Dear Sir,
Mount Vernon August 4th 1788

With this letter you will receive the Horse I promised you; And which I now beg your acceptance of. He is not in such good order as I could wish, but as good as my means would place him.
I also send you Thirty pounds Cash for one years allowance for the Schooling of your Son G.W. I wish it was in my power to send the like sum for the other year, which is now about, or near due; and that could discharge your account for attendance and ministrens to the Sick of my family—but it really is not; for with much truth I can say, I never felt the want of money so sensibly since I was a boy of 15 years old as I have done for the last 12 Months and probably shall do for 12 Months more to come. Sincerely and affectly I am Yrs &c.

Go. Washington

